Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20    PageID.459   Page 1 of 24




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                             2:19-cr-20288

                   Plaintiff,               HON. TERRENCE G. BERG

       v.
                                           ORDER DENYING MOTION
 ERRON SANDERS,
                                           FOR RECONSIDERATION
                   Defendant.


      This matter is before the Court on the government’s motion seeking
reconsideration of the Court’s April 17, 2020 order releasing Erron

Sanders to home confinement until sentencing.

      Sanders has been in custody since he made his initial appearance
in federal court more than a year ago, on April 30, 2019. ECF No. 7

(Consent Order of Det.). At first, Sanders consented to federal detention

because he was in state custody on a parole violation at the time of his

appearance. ECF No. 18, PageID.47 (Mot. for Pretrial Release). Later he

filed a motion seeking to be released on conditions, but at the hearing

asked to defer any decision on that motion while he gathered relevant

medical records in support of his motion. Id. See Oct. 18, 2019 Dkt. Entry.

Sanders eventually pleaded guilty. After the COVID-19 pandemic arose,

he renewed his motion for release. ECF No. 29 (R. 11 Plea Agr.). The

Court granted Sanders’s motion provisionally, pending a hearing on any

                                      1
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.460   Page 2 of 24




motion to reconsider. ECF No. 35 (Apr. 17, 2020 Order). Until that

hearing, no judicial officer had conducted a full detention hearing or

made any determination as to whether there were conditions that would

overcome any risk that Sanders might flee or present a danger to the
community. At the evidentiary hearing, which took place on April 30,

2020, the Court received testimony from two witnesses as well as

additional briefing and exhibits in support of the parties’ respective
positions.

      Under the relevant provision of the Bail Reform Act, 18 U.S.C.

§ 3143(a), which governs release or detention pending sentencing, “the

judicial officer shall order that a person who has been found guilty of an

offense and who is awaiting imposition or execution of a sentence . . . be

detained, unless the judicial officer finds by clear and convincing
evidence that the person is not likely to flee or pose a danger to any other

person or the community if released” under conditions as allowed under

§ 3142(b) and (c).

      While the question of bond in this case is admittedly a close one,

having weighed all of the available evidence presented by the parties, the

Court finds that there is clear and convincing evidence that, if released

under strict conditions of home confinement and close supervision,

Sanders is unlikely to flee or pose a danger to the community. Flight has

never been a salient issue in this case, as Sanders has no resources and

no record of interstate or international travel. Although he has used
                                      2
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.461   Page 3 of 24




numerous alias names in the past, and has a history of violating parole

conditions, no proof has been admitted showing a likelihood of flight.

Evidence relating to danger to the community consists primarily of the

concern that because Sanders has committed crimes in the past,
including when on parole, it is likely he will commit crimes again if

released. There is considerable appeal to this argument.

      But there are also three countervailing factors that allow Sanders
to demonstrate by clear and convincing evidence that he will not pose a

danger if released on home confinement. First, the ongoing COVID-19

pandemic creates strong disincentives for both flight and criminal

activity by discouraging person-to-person contact and travel, especially

for individuals who, like Sanders, suffer from poor health and advanced

age. Second, Sanders’s criminal history is predominantly non-violent,
and there is no evidence of any tendency on his part to use physical force

against others. This mitigates the Court’s concern about the level of

danger he may pose to the public. Third, requiring Sanders to remain in

strict home confinement in the custody of his fiancée, a responsible third-

party custodian, in an area far removed from the neighborhood where he

has previously engaged in drug trafficking, will adequately protect the

community during the limited time between now and sentencing. The

motion for reconsideration, ECF No. 37, will therefore be denied. Sanders

will be released to home confinement in the custody of his fiancée and


                                      3
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.462   Page 4 of 24




third-party custodian, Theresa Holloway, until the date set by this Court

for his sentencing.

                             BACKGROUND

      The factual and procedural background of this case is set forth in
detail in the Court’s April 17, 2020 Order. ECF No. 35. Briefly, Sanders

has pled guilty to the offense of felon in possession of a firearm, 18 U.S.C.

§ 922(g)(1). He is currently awaiting sentencing. As mentioned above,
there has not previously been any judicial assessment of flight risk or

dangerousness in this case because Sanders originally consented to

detention. ECF No. 7. At the April 30, 2020 hearing on this matter, the

parties presented evidence and argument about potential risk factors for

flight and continued criminal activity.

      The Court heard testimony by Special Agent Nicholas Mascorro, of
the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”)

establishing that ATF agents conducted controlled purchases of heroin

and oxycodone from Sanders in early 2019, in the months leading up to

the execution of a search warrant at his home. Agents also discovered a

firearm and significant amounts of cash during the course of that search.

Sanders was charged with being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). The government elected not to charge

Sanders with any of the alleged drug-trafficking conduct that was the

subject of both the hearing testimony and the affidavit in support of the

search warrant.
                                      4
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.463   Page 5 of 24




      Theresa Holloway, Sanders’s former spouse and current fiancée,

also testified concerning her suitability as a third-party custodian for

Sanders, should he be released to home confinement. Holloway lives by

herself in Grand Rapids, Michigan. Because she is currently unemployed
and following Michigan Governor Gretchen Whitmer’s stay-at-home

order, she is at home essentially 24 hours each day. See GOVERNOR           OF

MICHIGAN, E.O. No. 2020-42 (requiring that all individuals in the state
“are ordered to stay at home or at their place of residence,” subject to

enumerated exceptions), No. 2020-77 (amending E.O. 2020-42 to extend

its duration to May 28, 2020). Holloway has a car and is willing to pick

Sanders up from the Federal Detention Center in Milan, Michigan and

bring him back to Grand Rapids. Through her testimony, she

demonstrated that she takes seriously the responsibility inherent in
serving as a third-party custodian. Holloway swore that she would

monitor Sanders’s conduct and report any violations of conditions of

release to the Court, knowing that it could result in his incarceration.

      Sanders is currently in quarantine in a special housing unit at the

Milan Federal Correctional Institution in anticipation of release to home

confinement. See ECF No. 35, PageID.206. Before being moved to
quarantine, Sanders was held at the Milan Federal Detention Center. As

of May 8, two detainees at Milan FDC have COVID-19. Milan Federal

Correctional Institution, in contrast, has 11 open cases of COVID-19

among its prison population, with 57 inmates having recovered from the
                                      5
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.464   Page 6 of 24




disease. Of the 55 Milan FDC and FCI employees originally diagnosed

with COVID-19, 46 have recovered and returned to work.

                              DISCUSSION

      Because Sanders has already been convicted of an offense and
accordingly is awaiting sentencing rather than trial, his release or

detention is governed by 18 U.S.C. § 3143(a). Under that provision, the

judicial officer must find by “clear and convincing” evidence that Sanders
is neither a flight risk nor a danger to the community. 18 U.S.C.

§ 3143(a)(1). Having heard and considered all the evidence, the Court

finds that he has met that burden and that release is therefore warranted

under § 3143(a)(1).

      Before discussing the evidence, the Court notes that the

government correctly pointed out that the previous order wrongly
interpreted 18 U.S.C. § 3145(c), the “exceptional reasons” analysis. That

section cannot be applied to Sanders because he is not appealing a

mandatory order of detention required by 18 U.S.C. § 3143(a)(2) or (b)(2).

Those two provisions create a presumption of detention for defendants

convicted of certain serious offenses or awaiting appeal. Such defendants

may appeal a mandatory detention order on the basis that they no longer

pose a flight risk or danger to the community, and “exceptional reasons”

justify their release. 18 U.S.C. § 3145(c). Sanders was not convicted of

any offense that would make detention mandatory, nor has there been

any previous finding on flight risk or dangerousness by a judicial officer
                                      6
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.465   Page 7 of 24




for him to appeal. Section 3145(c) and its “exceptional reasons” analysis

is therefore inapposite. Because Sanders is detained subject to

§ 3143(a)(1), to be released he must show by “clear and convincing”

evidence that he is not a flight risk or danger to others.
      In assessing whether the § 3143(a)(1) flight risk and dangerousness

considerations are satisfied, the Court considers both the restricted

possibility of flight during the COVID-19 pandemic, and the need to
balance the defendant’s potential dangerousness against public-health

risks posed by continued incarceration of defendants in crowded

correctional facilities. See United States v. Kennedy, No. 18-20315, 2020

WL 1493481, at *3 n.3 (E.D. Mich. Mar. 27, 2020) (Levy, J.). These

pandemic-specific considerations are inextricable from the four 18 U.S.C.

§ 3142(g) factors courts generally consider in evaluating flight risk and
danger. See United States v. Kahn, No. 19-80169, 2020 WL 1582279, at

*6 (S.D. Fla. Apr. 2, 2020) (“[T]he COVID-19 pandemic is a valid factor

for this Court to consider in determining appropriate conditions of release

at a bond hearing.”); United States v. Ozor, No. GJH-19-289, 2020 WL

1694365, at *3 (D. Md. Apr. 7, 2020) (considering defendant’s health and

the “COVID-19 public health emergency” in determining whether he had

met his burden under 18 U.S.C. § 3143(a)).

      Further, the Bail Reform Act permits courts to assess a defendant’s

risk for flight or dangerousness against the backdrop of specific

conditions of release it plans to impose. Section 3143(a) specifies that a
                                      7
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.466   Page 8 of 24




pre-sentencing defendant in Sanders’s category will be detained unless

the judicial officer finds that “the person is not likely to flee or pose a

danger to the safety of any other person or the community if released

under section 3142(b) or (c).” Section 3142(c) provides that where a court
is concerned that releasing a person on personal recognizance “will not

reasonably assure the appearance of the person as required or will

endanger the safety of any other person or the community,” the court may
impose conditions of release, including release to a third-party custodian.

18 U.S.C. § 3142(c)(B)(i). That custodian must be “able reasonably to

assure the judicial officer that the person will appear as required and will

not pose a danger” to the community. Id. Additionally, the third-party

custodian must agree to supervise the defendant and to report any

violation of a release condition to the court. Id. Accordingly, in assessing
the four § 3142(g) factors to determine whether Sanders poses a risk of

flight or danger, the Court will consider whether he would pose such a

risk if released to home confinement in the custody of his fiancée.

      The four § 3142(g) factors are: (1) the nature and circumstances of

the offense charged; (2) the weight of the evidence; (3) the history and

characteristics of the person; and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the

person's release. 18 U.S.C. § 3142(g). Considering the evidence before the

Court relating to these factors, clear and convincing evidence

demonstrates that, if released to strict home confinement in the custody
                                      8
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.467   Page 9 of 24




of his fiancée, Sanders will pose a minimal risk of flight or danger to the

community.

           A. Nature and circumstances of the offense charged.

      The offense charged in this case, to which Sanders pled guilty, is
felon in possession of a firearm, 18 U.S.C. § 922(g)(1). Possession of a

firearm by a prohibited person is unquestionably a serious offense,

particularly when the perpetrator is on parole (a fact that is discussed in
greater detail below). At the same time, however, there is no evidence

that the firearm was used, carried, displayed, or otherwise brandished in

any dangerous manner during the commission of the offense. The charge

is mere possession.

      Sanders’s possession of the firearm, in and of itself, does not

necessarily support the conclusion that he poses a danger to others. The
crime of felon in possession is a “status crime” without any victim. United

States v. Decoteau, 932 F.2d 1205, 1207 (7th Cir. 1991). It appears that

Sanders was cooperative while ATF agents searched his home, leading to

the discovery of a firearm. He made a spontaneous statement claiming

ownership of cash found in his bedroom and, according to the Presentence

Report, has clearly demonstrated acceptance of responsibility for the

offense.

      Additionally, the offense of felon in possession is not a crime of

violence. Part of the § 3142(g) inquiry into “the nature and circumstances

of the offense charged” includes considering “whether the offense is a
                                      9
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.468   Page 10 of 24




 crime of violence.” 18 U.S.C. § 3142(g)(1). Here, the Sixth Circuit has held

 that felon in possession is not a crime of violence within the context of

 the Bail Reform Act. United States v. Hardon, 149 F.3d 1185 (Table),

 1998 WL 320945 (6th Cir. June 4, 1998) (unpublished). See United States
 v. Singleton, 182 F.3d 7, 16 (D.C.C. 1999) (same). Being a felon in

 possession of a weapon does not “involve[ ] a substantial risk that

 physical force against the person or property of another may be used in
 the course of committing the offense.” 18 U.S.C. § 3156(a)(supplying

 definition for “crime of violence” as used in § 3142(g)(1) and the Bail

 Reform Act more broadly). Ultimately, the nature and circumstances of

 Sanders’s felon in possession crime do not indicate to the Court that he

 poses a risk of flight, or a danger to the community.

          B. Weight of the evidence
       The “weight of the evidence” referenced in § 3142(g)(2) goes to the

 weight of the evidence of dangerousness and flight, not the evidence of

 the underlying offense. United States v. Sykes, No. 04-cr-80623, 2020 WL

 1846946, at *2 (E.D. Mich. Apr. 13, 2020) (citing United States v. Stone,

 608 F.3d 939, 948 (6th Cir. 2010)). As to risk of flight, the weight of the

 evidence is not great that Sanders is liable to flee the jurisdiction. Rather,

 the government’s main argument is that the evidence shows a likelihood

 that Sanders will return to drug trafficking if he is released; in other

 words, that his release presents a danger to the community. But the


                                      10
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.469   Page 11 of 24




 question is whether he would be a danger in light of conditions tailored

 to alleviate such risks of recidivism.

       As to flight, there is little evidence that Sanders poses any risk. As

 defense counsel put it, Sanders “has no passport, and no money.” Besides,
 he was born and raised in this district—in Detroit—and has lived here

 more or less continuously for all of his 57 years, with the exception of

 short stints in nearby Grand Rapids. Sanders has never lived or worked
 outside of Michigan. His family, community, and professional ties are in

 this district, with the notable exception of his former spouse, current

 fiancée, and proposed third-party custodian, Theresa Holloway. She

 resides in Grand Rapids, which is in the Western District of Michigan.

       Even in ordinary times, the record before the Court contains little

 proof supporting Sanders’s potential for flight. And the extraordinary
 circumstances created by the global COVID-19 pandemic have made the

 possibility of Sanders’s flight almost a nullity. As another court flatly

 stated, “travel is hard now.” Matter of Extradition of Toledo Manrique,

 No. 19-mj-71055-MAG-1 (TSH), 2020 WL 1307109, at *1 (N.D. Cal. Mar.

 19, 2020). Michigan Governor Gretchen Whitmer’s stay-at-home order

 remains in effect, requiring that all individuals in the state “are ordered

 to stay at home or at their place of residence,” subject to enumerated

 exceptions. GOVERNOR      OF   MICHIGAN, E.O. Nos. 2020-42, 2020-77.

 Violation of that order can carry hefty fines. In a time when so many

 Michiganders are largely confined to their homes, intrastate and
                                      11
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20    PageID.470   Page 12 of 24




 interstate travel is conspicuous. And international travel—with various

 border closings and mandatory self-quarantine rules underwritten with

 stiff penalties—is even more difficult. See Manrique, 2020 WL 1307109,

 at *1. Moreover, any travel increases the possibility of being exposed to
 the virus. Sanders is concerned about his health—that is the driving

 motivation behind his motion for release; he would be unwise to incur the

 risk of serious illness by fleeing. The weight of the evidence demonstrates
 that Sanders does not pose a flight risk.

       Regarding    dangerousness,     the   evidence    includes    Sanders’s

 somewhat lengthy criminal history. The Presentence Report contains a

 detailed and thorough summary of Sanders’s entire criminal history,

 which the Court is taking into account in assessing the question of

 detention. Sanders’s most significant prior offense is for a 1991 unarmed
 robbery, committed when Sanders was 29. He is now 57. Although the

 Court credits testimony from Special Agent Mascorro showing that

 Sanders was selling heroin and oxycodone in the months leading up to

 the April 2019 search of his residence, the Court also considers that this

 conduct did not result in criminal charges. Uncharged conduct should be

 accorded comparatively less weight in assessing dangerousness. The

 Court must also counterbalance this evidence with the fact that COVID

 restrictions, Sanders’s health, conditions of home confinement, and

 separation from the Detroit neighborhood where his drug-trafficking


                                      12
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.471   Page 13 of 24




 market existed will minimize the risk of Sanders continuing to engage in

 drug trafficking.

          C. History and characteristics of the person

       The “history and characteristics” of a person,” as defined by 18
 U.S.C. § 3142(g)(3), encompass numerous qualities including the

 defendant’s character, physical and mental condition, family ties,

 community ties, past conduct, history of drug or alcohol abuse, and
 criminal history. These considerations also include whether the person

 was on probation or parole at the time of the current offense. 18 U.S.C.

 § 3142(g)(3). Sanders’s history and characteristics raise serious questions

 of possible dangerousness; particularly the fact that he has repeatedly

 violated parole conditions, and was on parole at the time of this offense.

       Because the Bail Reform Act expressly incorporates a defendant’s
 physical condition into “history and characteristics,” the Court must also

 consider Sanders’s potential vulnerability to COVID-19 in assessing

 flight and dangerousness. During the hearing, both parties agreed that

 Sanders is 57 years old and has the following medical problems: (1)

 enlarged prostate with lower urinary tract symptoms; (2) stage 2 chronic

 kidney disease; (3) prediabetes; (4) essential (primary) hypertension; (5)

 hyperlipidemia; (6) paranoid schizophrenia; (7) depression and anxiety;

 and (8) drug addiction. The parties disagree, however, on whether and to

 what extent any of these health problems may properly be recognized as

 potential COVID-19 comorbidities. Neither party presented witnesses
                                      13
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.472   Page 14 of 24




 qualified to offer opinions based on their medical expertise, and the Court

 professes none of its own. But the parties did offer evidence in the form

 of scientific studies and summaries of medical reports. The Court cannot

 shrink from its responsibility to make a determination as to whether
 Sanders’s poor health makes him more vulnerable to contracting serious

 complications from COVID-19 than the average detainee. Nonetheless,

 the Court’s decision regarding detention does not turn entirely on
 Sander’s medical diagnoses. Rather, it turns on a confluence of case-

 specific factors—pandemic conditions, availability of a strong third-party

 custodian, and the nonviolent nature of his offense, among others—that,

 together with his health, impact the Court’s assessment of Sanders’s risk

 for flight or dangerousness under § 3142.

       This Court’s previous order focused on Sanders’s hypertension as
 the condition presenting his greatest possible vulnerability to the virus,

 and the Court remains most concerned about that potential comorbidity.

 See ECF No. 35, PageID.202–03. Although hypertension is not among the

 COVID-19 risk factors enumerated in the Centers for Disease Control

 and Prevention (“CDC”) advisory submitted by the government, see ECF

 No. 37-4, PageID.247, a number of recent reports and studies have

 identified an increased risk of death from the virus for individuals with

 hypertension.    Reuters,    for   example,    has    reported     that   “[a]

 disproportionate number of patients hospitalized by COVID-19, the

 disease caused by the virus, have high blood pressure.” Deborah J.
                                      14
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.473   Page 15 of 24




 Nelson, Blood-pressure drugs are in the crosshairs of COVID-19 research,

 REUTERS (Apr. 23, 2020), https://www.reuters.com/article/us-health-

 conoravirus-blood-pressure-ins/blood-pressure-drugs-are-in-the-

 crosshairs-of-covid-19-research-idUSKCN2251GQ.

       Moreover, a separate CDC report dated April 8, 2020 that examined

 COVID-19 patients in 14 states showed that 49.7 percent of those

 hospitalized suffered from hypertension. Shiki Garg, Lindsay Kim, et al.,
 Hospitalization Rates and Characteristics of Patients Hospitalized with

 Laboratory-Confirmed Coronavirus Disease 2019 – COVID-NET, 14

 States, March 1–30 2020, Morbidity and Mortality Weekly Report,
 CENTERS   FOR   DISEASE CONTROL (Apr. 8, 2020), https://www.cdc.gov/mm

 wr/volumes/69/wr/mm6915e3.htm.A. And another recent study from the

 Journal of American Medicine, which examined medical records of 5,700
 COVID-19 patients at 12 New York hospitals, found that, of those who

 died, 57 percent had hypertension. Safiya Richardson, Jamie S. Hirsch,

 et al., Presenting Characteristics, Comorbidities, and Outcomes Among
 5700 Patients Hospitalized With COVID-19 in the New York City Area,

 JAMA, Apr. 22, 2020. Defendant submitted this study to the Court in

 support of his motion for release. ECF No. 44-1. See also Dara K. Lee

 Lewis, How does cardiovascular disease increase the risk of severe illness

 and death from COVID-19, HARVARD MED. SCHOOL HEALTH BLOG (Apr. 2,

 2020),    https://www.health.harvard.edu/blog/how-does-cardiovascular-

 disease-increase-the-risk-of-severe-illness-and-death-from-covid-19-
                                      15
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.474   Page 16 of 24




 2020040219401 (“Increased risk [for severe illness or death due to

 COVID-19] has also been seen in people with high blood pressure

 (hypertension) and coronary artery disease (CAD), though it is not clear

 why.”).
       From the evidence presented to the Court, it appears that medical

 professionals are still trying to determine with certainty the reasons why

 some individuals recover quickly from the virus, and others suffer long
 periods of hospitalization, or even death. Even the American Journal of

 Hypertension editorial submitted by the government contained evidence

 both for and against the position that hypertension is a significant

 comorbidity. ECF No. 43-2 (Ernesto L. Schiffrin, Hypertension and

 COVID-19, AM. J. HYPERTENSION, Apr. 6, 2020). While pointing out that

 hypertension was common among older persons, and therefore that a

 causal relationship between the condition and COVID-19 should not be

 assumed, the same article cited to other studies that explicitly cited

 hypertension as the most significant COVID-19 comorbidity:

       The most common comorbidities in one report were hypertension
       (30%), diabetes (19%), and coronary heart disease (8%). Another
       report showed that the most frequent comorbidities in patients
       with COVID-19 who developed the acute respiratory distress
       syndrome were hypertension (27%), diabetes (19%) and
       cardiovascular disease (6%).

 ECF No. 43-2. It is clear that the information about potential

 comorbidities is continuing to develop; this Court finds no reason to

                                      16
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.475   Page 17 of 24




 disregard reputable studies indicating that hypertension may be an

 emerging risk factor for the virus. In support of its position that

 hypertension does not meaningfully increase an individual’s risk of

 contracting and becoming seriously ill from COVID-19, the government
 cites a portion of the Mayo Clinic website, which describes hypertension

 as “a common condition” that may exist “for years without any

 symptoms.” ECF No. 37, PageID.215 (Gov’t Br.) (citing ECF No. 37-2,
 PageID.238 (High blood pressure (hypertension), MAYO CLINIC)).

 Critically, that source contains no reference to the interaction between

 hypertension and COVID-19. Nor has the government adequately
 explained why this Court should not credit studies from the CDC itself,

 and a peer-reviewed study published in the Journal of American

 Medicine.
       Although the Court is concerned about hypertension as a potential

 risk factor for COVID-19, it emphasizes that a diagnosis of hypertension

 alone—without other evidence indicating a low risk of flight or

 dangerousness—would be insufficient grounds to release a defendant

 from detention pending sentencing. Essentially, the decision to release

 Sanders to home confinement does not depend solely on the question of

 whether hypertension meaningfully increases an individual’s risk of

 experiencing serious complications from COVID-19.

       The Court must also consider Sanders’s health concerns in the

 context of his other “history and characteristics.” Here, that includes a
                                      17
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.476   Page 18 of 24




 pattern of parole violations, a history of drug and alcohol problems, as

 well as diagnosed mental illness. Sanders was on state parole when he

 possessed a weapon as a felon in 2019, leading to this most recent

 criminal case. According to the Presentence Report, he also committed
 parole violations in 1987, 1998, 2007, and 2012, in addition to his most

 recent violation. His 2001 and 2007 parole violations involved new

 convictions. Sanders also has also been diagnosed with mental illness,
 including depression, anxiety, and paranoid schizophrenia. ECF No. 44-

 2 (Psych. Report). His treatment for those problems, through medication

 and counseling, has been sporadic at best. See id. He has also regularly

 abused alcohol, crack cocaine, and heroin as an adult. Id. Sanders was

 habitually using heroin as recently as early 2019, though defense counsel

 points out that he has now been sober for one year, as his current period
 of incarceration began in March 2019. Id.

       Sanders’s history of parole violations, substance abuse, and

 diagnosed mental health problems are concerning to the Court because

 they increase the risk that he will continue to engage in drug trafficking.

 Drug trafficking has served, in the past, as a way for Sanders to fund his

 own addiction. Substance abuse and untreated mental illness also

 increase the likelihood that he will make poor choices, potentially

 including new crimes. But Sanders has been clean for more than a year

 now. If his addiction remains under control it will not exacerbate the risk

 of him engaging in new criminal activity. Additionally, the Court will
                                      18
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.477   Page 19 of 24




 fashion more detailed conditions of release—to be included in a separate

 order—that will assist Sanders in avoiding alcohol or drugs and provide

 for mental-health treatment.

       Having a committed third-party custodian such has Holloway will
 also minimize the risk that Sanders will endanger the community by

 dealing drugs. Holloway gave compelling testimony that she will have

 zero tolerance for Sanders using her home as a base for any type of illegal
 activity. Defense counsel makes the additional point that it would be

 extremely difficult for Sanders to engage in drug-trafficking in Grand

 Rapids, a city where he has almost no contacts other than Holloway,

 while under home confinement. Finally, both Holloway and Sanders—as

 an engaged couple—have strong incentives to prevent Sanders from

 violating his conditions of release and exposing himself to an additional

 period of incarceration.

          D. Nature and seriousness of the danger to any person or
             the community that would be posed by release.
       With the exception of the 1991 conviction for unarmed robbery,

 Sanders does not have a demonstrated history of engaging in violence
 against others. The Court is nonetheless concerned about his recent drug

 trafficking given the broader danger that substances like heroin, and the

 risks associated with its sale, pose to the community, as well as to

 Sanders himself. Again, however, the Court is satisfied that conditions of

 his release, including home confinement and a total prohibition on use of

                                      19
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.478   Page 20 of 24




 drugs and alcohol, will minimize the risk that Sanders will endanger

 himself or the community by using or dealing drugs.

       The Court has considered the parties’ briefs, exhibits, and witness

 testimony. With the benefit of this additional information presented in
 the course of deciding the motion for reconsideration, the Court finds that

 Sanders has shown by clear and convincing evidence that conditions can

 be fashioned that will ensure he is not a flight risk or a danger to the
 community. These conditions can secure his appearance for sentencing,

 and the safety of the community. They will also serve to diminish the risk

 of Sanders contracting COVID-19, and the general public-health risk

 created by large prison populations. See Kennedy, 2020 WL 1493481, at

 *2 (explaining why detention conditions “create a heightened risk of

 danger to detainees” during the pandemic); Basank v. Decker, No. 20 Civ.
 2518 (AT), 2020 WL 1481503, at *6 (S.D.N.Y. Mar. 26, 2020) (holding

 that “public health safety are best served by rapidly decreasing the

 number of individuals detained in confined, unsafe conditions.”); United

 States v. Garlock, No. 18-CR-00418-VC-1, 2020 WL 1439980, at *1 (N.D.

 Cal. Mar. 25, 2020) (collecting cases discussing the risk that inmates,

 guards, and the community at large create by having large prison

 populations during a pandemic).

       There was one more fact proffered by the government as a reason

 supporting detention, the relevance of which the Court strains to

 understand. The government brought up the murder of Roosevelt Knight,
                                      20
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.479   Page 21 of 24




 a federal detainee recently released because his bronchial asthma made

 him particularly vulnerable to COVID-19. Knight became a victim of

 homicide on the streets shortly after his release. See United States v.

 Knight, No. 18-cr-20180-001, 2020 WL 1558152 (E.D. Mich. Mar. 24,
 2020) (partially granting motion to revoke order of detention), 2020 WL

 1551303 (denying government’s motion for reconsideration). Sadly, the

 Court of course must acknowledge the prevalence of violent crime in our
 city, including in areas to which individuals arrested for federal crimes

 may sometimes be released on bond. But this admittedly sometimes-

 deadly environment is part of the daily tragic reality for many people

 living in underserved and impoverished neighborhoods in metro Detroit

 (and other urban areas around the country that are generally ignored by

 federal policy). That reality should never be exploited, nor can it be
 accepted, as a reason for locking people up. Nor should the risk of such

 dangers be confused with the legitimate justifications for detention—that

 the defendant presents a danger to others or is a risk of flight. Perhaps

 this point was raised to counterbalance Sanders’s position that detention

 presents a risk to his health. Well, the response may be, so does release—

 he may get killed out there. If that is the government’s argument, it is

 specious and well off the mark. The health risks posed by the close

 quarters of confinement during a highly contagious respiratory

 pandemic, when combined with a particular inmate’s vulnerability to

 consequences of the disease, are circumstances that the Court and the
                                      21
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.480   Page 22 of 24




 government can control. They also fall squarely within one of the Bail

 Reform Act’s enumerated factors informing the decision whether to

 release or detain an individual. Among the factors to be considered under

 18 U.S.C. § 3142(g)(3)(A) is “the person’s . . . physical condition.” Except
 for the rare circumstances when a credible threat to a witness or

 defendant may require some form of protective custody, the Court will

 not countenance the cynical and illogical position that a defendant is
 “safer in prison” as a reason to support detention. Such a reason is found

 nowhere in the Bail Reform Act and would lead to absurd and frightening

 consequences if it were.

       The Court is aware that some courts have released defendants

 pending sentencing under 18 U.S.C. § 3142(i), which allows for temporary

 release where there are “compelling reasons.” Section 3142(i), which sets
 out the required contents of a pre-trial detention order, provides that

 “The judicial officer may, by subsequent order, permit the temporary

 release of the person, in the custody of a United States marshal or

 another appropriate person, to the extent that the judicial officer

 determines such release to be necessary for preparation of the person’s

 defense or for another compelling reason.” The prevailing view is that

 § 3142(i) and its “compelling reason” analysis apply only to defendants

 who seek release pending trial (rather than sentencing). United States v.

 Roscoe, No. 19-cr-20537, 2020 WL 1921661, at *4 (E.D. Mich. Apr. 21,

 2020) (Drain, J.) (collecting cases). Indeed, this subsection is part of
                                      22
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.481   Page 23 of 24




 § 3142, which governs “release or detention of a defendant pending trial,”

 while § 3143 governs “release or detention of a defendant pending

 sentencing or appeal.”

       At the same time, one court in this district and several in other
 districts have held that § 3142(i) applies “even though [the defendant]

 has pled guilty and is thus pending sentencing rather than trial,”

 Kennedy, 2020 WL 1493481, at *3, and that § 3142(i) constitutes a
 “separate statutory ground” for post-conviction release. See, e.g., United

 States v. Stephens, 15-cr-95 (AJN), 2020 WL 1295155, at *2–3 (S.D.N.Y.

 Mar. 19, 2020); United States v. Miller, No. 3:19-cr-00048-AA, 2020 WL

 1976817 (D. Or. Apr. 24, 2020) (applying § 3142(i) to pre-sentencing

 defendant to assess whether a “compelling reason” justified his

 temporary release to home confinement). But the Court does not rely on
 the “compelling reason” clause of § 3142(i) in this case. By its own terms,

 that provision appears to address situations where there is a need to

 release a defendant temporarily, for a short-term purpose such as to

 prepare for trial or for some other compelling reason such as a funeral or

 medical treatment. The statute further suggests that a defendant

 released for a “compelling reason” would remain in the custody of a U.S.

 Marshal or other appropriate person (the term is undefined but the

 context suggests a law enforcement officer). That is not necessarily the

 same as being released on bond.


                                      23
Case 2:19-cr-20288-TGB-DRG ECF No. 45 filed 05/11/20   PageID.482   Page 24 of 24




                              CONCLUSION

       For these reasons, the motion for reconsideration, ECF No. 37, is

 DENIED. Sanders will be released to home confinement, in the custody

 of third-party custodian Theresa Holloway, as soon as he completes his
 14-day quarantine. A separate order will issue describing the conditions

 of home confinement.


  Dated: May 11, 2020          s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                      24
